Action on a foreign judgment and to set aside an assignment of a legacy by the judgment debtor, Williams, to defendant Thompson. Resettled order, dated April 29, 1935, denying appellants’ motion to vacate the attachment, to set aside the service of the summons and complaint, and to dismiss the complaint, affirmed, in so far as appealed from, with ten dollars costs and disbursements, with leave to answer within twenty days from the entry of the order herein. Appeal from order dated March 25,1935, dismissed. No opinion. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.